Citation Nr: 1047902	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a shrapnel 
wound of the right hand. 

2.  Entitlement to an initial rating for hypertension in excess 
of 10 percent disabling. 

3.  Entitlement to an initial compensable rating for discogenic 
disease and degenerative joint disease (DJD) of the lumbar spine 
prior to February 14, 2009, and to an initial rating in excess of 
40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from March 1968 to June 1990 and 
from March 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  A September 2006 
rating decision denied reopening of a claim for service 
connection for residuals of a shell fragment wound of the right 
hand but granted service connection for hypertension which was 
assigned an initial 10 percent rating, both effective April 3, 
2006 (date of receipt of claim).  A February 2007 rating decision 
granted service connection for discogenic disease and DJD of the 
lumbar spine and assigned an initial noncompensable disability 
rating, both effective April 3, 2006 (date of receipt of claim).  
Subsequently, a June 2009 rating decision granted service 
connection for radiculopathy of the left lower extremity and 
assigned an initial 10 percent rating, both effective October 7, 
2008.  An October 2009 rating decision granted an increase in the 
rating for service-connected discogenic disease and DJD of the 
lumbar to 40 percent, effective February 14, 2009 (date of VA 
rating examination).  Together with 10 percent ratings assigned 
for residuals of dislocation of the right shoulder with 
degenerative changes, this resulted in a combined disability 
rating of 60 percent.  


FINDINGS OF FACT

1.  Although notified of his appellate rights, the Veteran did 
not appeal a January 1991 rating decision which denied service 
connection for residuals of a shell fragment wound of the right 
hand.  That rating decision is final.  

2.  The evidence received since the January 1991 rating decision, 
when considered together with the evidence previously on file, 
does not establish the existence of residuals or current 
disability of the right 5th finger, does not relate to an 
unestablished fact, and does not raise a reasonable possibility 
of claim substantiation such as to constitute new and material 
evidence for reopening.  

3.  The Veteran requires continuous medication to control his 
hypertension but his diastolic blood pressure readings are 
predominantly below 110, and the systolic blood pressures are 
predominantly below 200.  

4.  From April 3, 2006, until February 13, 2009, the 
manifestations of the Veteran's service-connected lumbar spine 
disorder were flexion greater than 85 degrees, the combined range 
of motion of the lumbar spine was greater than 235 degrees, and 
there is no muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour; and there were no 
incapacitating episodes; and service-connected left lower 
extremity radiculopathy was separately rated as 10 percent 
disabling for mild sciatic neuropathy since October 7, 2008.  

5.  Since February 14, 2009, the Veteran has not had unfavorable 
ankylosis of the entire thoracolumbar spine; has not had 
incapacitating episodes; and his radiculopathy of the left lower 
extremity is separately evaluated as 10 percent disabling for 
mild sciatic neuropathy since October 7, 2008.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of January 1991, which denied 
service connection for residuals of a shell fragment wound of 
the right hand and of which the Veteran was notified, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2010).  

2.  The new and material evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for residuals of a shell fragment wound of the right 
hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).  

3.  The criteria for an initial rating higher than 10 percent for 
hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.104, Diagnostic Code 7101 (2010).  

4.  From April 3, 2006, until February 13, 2009, the criteria for 
an initial evaluation in excess of 10 percent for discogenic 
disease and DJD of the lumbar spine were not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242 and 5243 (2010). 

5.  Since February 14, 2009, the criteria for an initial 
evaluation in excess of 40 percent for discogenic disease and DJD 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in June 2006.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

The Veteran was informed of the reason for the prior RO denial of 
the claim, i.e., that the condition was not found to have 
occurred inservice or on a continuing basis since service.  He 
was also informed of what was needed to reopen the claim by that, 
all in compliance with the holding in Kent, Id.  Also, by that 
letter the Veteran was also informed of the governing law and 
regulations concerning effective dates and the assignment of 
disability ratings.  See Dingess, Id.  

Moreover, as the application to reopen the claim of service 
connection for residuals of a shell fragment wound of the right 
hand is denied no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the Veteran with respect to any 
defect in the VCAA notice required under Dingess at 19 Vet. App. 
473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

As to the claim for higher initial disability ratings, the appeal 
arises from the Veteran's disagreement with the initial ratings 
assigned following the grants of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran's service treatment records (STRs) of his 
first period of military service are on file, as are his private 
treatment records.  He declined the opportunity to testify in 
support of his claims. 

The Veteran has been afforded VA examinations as to the claims 
for initial higher disability ratings for the service-connected 
disabilities of hypertension and his low back disorder.  

As to the application to reopen the claim for service connection 
for residuals of a shell fragment wound of the right hand is 
denied, under the duty to assist a VA medical examination or 
medical opinion is not authorized.  Generally see 38 C.F.R. 
§ 3.159(c)(4)(iii). 

Moreover, the Veteran was previously furnished a complete copy of 
his claim file in August 2004. 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  



Background

The Veteran's service records show that he served in the Republic 
of South Vietnam during the Vietnam Conflict as an Infantry 
officer.  He was awarded numerous decorations for that service 
and the Board does not dispute that he engaged in combat with the 
enemy.  However, he was not awarded the Purple Heart.  His STRs 
of his 1st period of military service document multiple injuries 
and complaints relative to his extremities but do not show that 
he had any complaints, treatment or history of disability or 
history of signs of disability of the 5th finger of the right 
hand.  In May 1990 he was seen for complaints relative to the 1st 
knuckle of his left hand from an injury in 1981and the 2nd 
metacarpophalangeal (MCP) joint of the right hand.  There were 
well healed scars and tenderness to joint palpation of the right 
2nd MCP joint without edema or erythema or effusion.  The 
assessment was that DJD of the "left" 2nd MCP joint, secondary 
to old injury, was to be ruled out.  In June 1990 he had chronic 
pain, swelling, and stiffness of the 2nd MCP joint for 9 years 
since his trauma.  

In the Veteran's original July 1990 claim for compensation he 
reported having had a shrapnel cut of the right 5th finger in 
Vietnam in 1969.  He did not report having had any postservice 
treatment or treatment during his second period of active 
service.  

On VA general medical examination in September 1990 the Veteran 
had complaints relative to his right arm and shoulder as well as 
his left hand.  He reported having sustained a shrapnel fragment 
wound of the right 5th finger during combat in Vietnam.  He 
reported that the wound was cleaned and debrided and he was 
returned to duty in the field in three weeks.  Currently, he had 
no symptoms referable to his right 5th finger.  He was right 
handed.  On physical examination there was no discernible scar on 
the 5th finger.  Range of motion of the metacarpopalphalangeal 
(MCP) joint was 80 degrees of flexion and 0 degrees of extension.  
Range of motion of the proximal interphalangeal joint (PIP) was 5 
degrees of extension and 45 degrees of flexion, and at the distal 
interphalangeal (DIP) joint was 15 degrees of flexion and 0 
degrees of extension.  He had a good right hand grip.  The 
diagnoses included status post shrapnel fragment wound of the 
right 5th finger, asymptomatic.  X-rays of his right 5th finger 
were normal.  

The Veteran was notified in January 1991 rating decision that 
month which denied service connection for residuals of a shrapnel 
injury of the right hand because it was not shown during service 
nor was disability shown on the recent VA examination.  

The Veteran applied to reopen his claim in April 2006.  

The evidence received since the 1991 rating decision includes 
statement in which the Veteran reported that during combat in 
Vietnam, the date of which was not specified, the Veteran was hit 
with shrapnel on his right 5th finger, breaking the skin.  He 
bandaged it.  The next day he cleaned his hand and changed the 
bandage.  He should have had it treated with some disinfectant 
but he did not and the result was that the next week it became 
infected and he sought medical treatment for it.  At that time he 
was told that the finger might have to be amputated because the 
wound from the metal was deep, down to the bone.  However, he had 
declined to have it amputated.  The Veteran also submitted 
duplicate copies of STRs that were previously on file, including 
the clinical records of May and June 1990.  

Clinical records of the Walter Reed Hospital in 2003 and 2004 
reflect treatment for pathology of the Veteran's colon. 

On VA examination in July 2006 of the Veteran's right shoulder it 
was noted that he had been taking medication for hypertension for 
several years and had had a good response to it, without side 
effects.  Three blood pressure readings were all 140\90.  It was 
reported that his blood pressure was controlled with medication.  
The diagnoses included hypertension and it was noted that there 
were no findings of hypertensive heart disease.  

On official orthopedic examination in October 2006 it was 
reported that the Veteran had had a herniated disc since 1970 
which had been causing stiffness and difficulty moving at times 
as well as weakness, such that he could not lift more than 20 
lbs. He had had constant pain at the mid to lower back and down 
the left leg, which had become more intense in the last 10 years.  
The pain was burning, aching, sharp, and cramping in nature.  He 
estimated the pain to be 7 on a scale of 10.  Pain could be 
elicited by physical activity and was relieved by rest and by 
aspirin or Tylenol.  When he had pain he reduced his back 
movements.  His current treatment was bed rest for 30 days.  He 
reported having incapacitating episodes as often as 4 time per 
year, lasting for 45 days.  In the past year he had had 6 
incidents of incapacitation for a total of 18 days.  A physician, 
Dr. A. G., had recommended bed rest since 2000.  Another 
physician, Dr. M., had also recommended bed rest over the past 10 
years.  The Veteran's functional impairment was movement, 
prolonged sitting, and long distance driving due to back pain.  

On physical examination the Veteran's posture and gait were 
within normal limits.  He did not require and assistive device 
for ambulation.  There was no evidence of radiating pain on 
movement and there was no muscle spasm or tenderness.  Straight 
leg raising was negative on the right and the left.  There was no 
ankylosis of the lumbar spine.  Lumbar flexion was to 90 degrees, 
extension was to 30 degrees, and lateral rotation and lateral 
bending were to 30 degrees in each direction.  Joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The Veteran's head was in a normal position, his spine was 
symmetrical in appearance, and there was a normal spinal 
curvature.  There were no signs of IVDS with chronic and 
permanent nerve root involvement.  It was noted that an MRI 
revealed a herniated nucleus pulposus (HNP) on the left at L4-5.  
The diagnosis was lumbar sciatica with DJD of the thoracic spine 
and discogenic disease of the lumbar spine.  X-rays revealed 
degenerative changes of the mid-thoracic spine and severe 
degenerative disc disease (DDD) at L4-5.  

In the July 2007 Notice of Disagreement (NOD) an authorization 
for release of records from Dr. A.G., the Veteran's personal 
cardiologist, was furnished.  

Private clinical records from 2005 to 2008 reflect treatment of 
the Veteran by Dr. M. primarily for the Veteran's hypertension.  
A September 2005 blood pressure reading was 145/90.  In March 
2006 it was 147/94 and 161/99.  In December 2006 it was 169/108 
and 154/102.  In March 2007 it was 147/94.  In July 2007 it was 
138/95 and 135/91.  In September 2007 it was 123/79.  In February 
2008 it was 149/96.  In September 2008 it was 179/100 and 
161/107.  

Records of Dr. A.G. show that in June 2007 the Veteran's blood 
pressure was 146/100.  A cardiac clinical study in June 2007 
revealed normal left ventricular function, trace mitral 
regurgitation, and mild early diastolic dysfunction.  

Records of Dr. M. of the Tricare Family Health Center show that 
in July 2007 the Veteran's blood pressure was 135/91.  He was 
seen for a follow-up concerning back pain.  The Veteran reported 
that his back pain was 6 on a scale of 10.  His back pain 
radiated through the gluteal region and across of the lateral 
aspect of the left thigh and down the front of the left knee, 
with some tingling in the 1st and 2nd toes. The pain was worse 
when lifting something and was somewhat better when lying down on 
his back.  He currently took no medication for the pain.  On 
physical examination it was noted that the pain and tingling had 
not caused weakness or loss of sensation.  There was tenderness 
to touch at the L4-5 area.  No sensory abnormalities were found 
and there was no motor dysfunction.  Knee and ankle jerks were 
normal.  The assessments were DJD of the lumbar spine at L4-5 and 
essential hypertension.  

An August 2008 lumbar MRI from Walter Reed Hospital revealed disc 
desiccation at all lumbar levels; mild facet joint degenerative 
changes at L3-4 with minimal broad-based disc bulging; marked 
loss of disc height at L4-5 with a moderate sized annular tear 
with displacement of the left-sided nerve roots; moderate facet 
joint degenerative changes causing moderate bilateral neural 
foraminal narrowing, slightly greater on the left than the right; 
and small broad-based disc bulging at L5-S1 and moderate facet 
joint degenerative changes with mild left neural foraminal 
narrowing.  

On official orthopedic examination on February 13, 2009, it was 
reported that the Veteran had left lower extremity radiculopathy 
with tingling, numbness, pain, weakness of the left lower 
extremity which occurred constantly.  He was not receiving any 
treatment for this condition.  He reported having limitation in 
lifting due to this.  With respect to symptoms related to his 
spine, he complained of numbness but he had no stiffness, loss of 
bladder control or loss of bowel control.  He had constant back 
pain, which travelled distally, and which was burning, aching, 
oppressing, and sharp in nature.  He estimated the pain to be 8 
on a scale of 10.  The pain could be elicited by physical 
activity and was relieved by rest.  When he had pain he could 
function without medication.  He was not receiving any treatment 
for this condition. In the past 12 months, he reported having had 
12 days of incapacitating episodes in March 2008, and 8 days in 
June 2008.  

On physical examination the Veteran's posture was guarded and his 
gait was within normal limits.  He did not require any assistive 
device for ambulation.  There was no evidence of radiating pain 
on movement of the thoracolumbar spine.  There was no muscle 
spasm or tenderness.  Straight leg raising was negative on the 
right and the left.  There was no ankylosis of the lumbar spine.  
Motion of the thoracolumbar spine was reported as follows:  


Movement
Normal ROM 
(Range of 
Motion in 
degrees)
ROM in 
Degree(s)
Degree that 
pain occurs
Flexion
0 to 90
30
10
Extension
0 to 30
25
20
Right lateral 
flexion
0 to 30
25
20
Left lateral 
flexion
0 to 30
25
20
Right rotation
0 to 30
25
20
Left rotation
0 to 30
25
20

After repetitive use, function of the spine was additionally 
limited by pain and it was pain that had the major functional 
impact.  It was not additionally limited, after repetitive use, 
by fatigue, weakness, lack of endurance or incoordination.  The 
Veteran's head was in a normal position and the spine was 
symmetrical in appearance.  Also, there was symmetry of spinal 
motion and normal spinal curvatures.  It was reported that there 
were signs of lumbar IVDS.  There was no lumbosacral motor 
weakness.  Knee and ankle jerks were 2+, bilaterally.  The nerve 
affected was most likely the external cutaneous nerve of the 
thigh.  The IVDS did not cause any bowel dysfunction, bladder 
dysfunction, or erectile dysfunction.  Coordination was within 
normal limits.  Sensory function was abnormal with findings of 
radiculopathy of the L4-S1 distribution.  Because the Veteran 
presented with radiculopathy, no specific peripheral nerve was 
identified but on examination he did have neuralgia with sensory 
but no motor dysfunction. 

The diagnosis was neuropathy of the lower extremities secondary 
to lumbar discogenic disease.  The most likely peripheral nerve 
could not be localized because the condition involved multiple 
nerves and was radiculopathic.  The etiology of the peripheral 
nerve disease was most likely compression of a nerve root. 

On official hypertensive examination in October 2009 the Veteran 
reported taking anti-hypertensive medication, to which he had had 
a good response and no side effects.  He also reported having 
headaches and erectile dysfunction.  On physical examination his 
blood pressure was 140/100, 138/102, and 140/102.  Fundoscopic 
examination of his eyes revealed no retinal hemorrhages or 
exudates.  There was no jugular venous distention.  His heart 
sounds were normal and he had no heaves, thrills, murmurs or 
gallops.  He had edema of both legs of 1+ and was advised to 
follow-up with his personal physician.  An EKG was within normal 
limits.  A chest X-ray was within normal limits.  The diagnosis 
was hypertension, active.  It was noted that there were no 
findings of hypertensive heart disease. The effect of the 
condition on his usual occupation and activities of daily living 
was his headache due to elevated blood pressure. 

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran has served 90 days or more, service incurrence 
may be presumed for certain chronic diseases, including 
arthritis, if it is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In a rating decision in January 1991, the RO denied the Veteran's 
claim of service connection for residuals of a shell fragment 
wound of the right hand on the basis that the condition was not 
found to have been incurred during service and had not existed on 
a continuing basis since service.  

After the Veteran was provided notice of the decision, he did not 
appeal the rating decision, and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In April 2006 the Veteran applied to reopen that claim of service 
connection.  A claim will be reopened and re-adjudicated on the 
merits only if new and material evidence is presented.  
38 U.S.C.A. § 5108.  Because the rating decision in January 1991 
was the last final denial of that claim for service connection, 
the Board must review the evidence submitted thereafter to 
determine whether there is new and material evidence to reopen, 
regardless of how the RO ruled on the question, because reopening 
is jurisdictional.  If it is new and material, then the claim 
must be re-adjudicate on the merits.  38 U.S.C.A. § 5108; Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be 
accorded evidence is a question of fact that must be determined 
based on all of the evidence on file but only after a claim is 
reopened.  Justus, 3 Vet. App. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

"[T]he determination of whether newly submitted evidence raises 
a reasonable possibility of substantiating the claim, in the 
final sentence of 38 C.F.R. § 3.156(a), does not create a third 
element in the reopening process but is a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made if evidence is new and 
material."  Shade v. Shinseki, No. 08-3548, slip op. at 9 thru 
11 (U.S. Vet. App. Nov. 2, 2010);( --- Vet.App. ----, 2010 WL 
4300776 (Vet.App.)) (noting that 38 U.S.C.A. § 5108 requires only 
new and material evidence to reopen).  

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  



Reopening Analysis

Initially, the Board notes that the duplicate copies of the STRs, 
including those in May and June 1990, are not new.  To the extent 
that the Veteran has submitted these as proof of disability of 
the right 5th finger from a shell fragment wound, he has reported 
that the wound occurred more than a decade prior to the 1990 
clinical records and these records do not relate to such a 
disability or any disability stemming therefrom.  

As to that evidence which is new, only the Veteran's statement 
describing the incurrence of a shell fragment wound during 
inservice combat is new in that it further describes the manner 
in which the injury was incurred and the treatment that the 
Veteran states he received.  However, neither this nor the 
Veteran's at least implicit contention of continued disability 
establishes that he now had a disability of the right 5th finger, 
which is the site of the reported inservice shell fragment wound.  
In this regard, the Veteran's statement that the missile went as 
far down as the bone is inherently incredible inasmuch as X-rays 
have never found any bony abnormality of the right 5th finger.  

Moreover, the diagnosis on VA examination in 1990 of asymptomatic 
residuals of a shell fragment wound of the right 5th finger was 
clearly based on the history related by the Veteran inasmuch as 
there were no objective clinical findings of disability of the 
right 5th finger. Indeed, more recent examinations have not found 
so much as a residual scar of that finger, and this despite the 
Veteran's statement that the initial injury was of such severity 
that amputation of the right 5th finger was considered or 
recommended.  

Accordingly, it must be concluded that the new and material 
evidence is insufficient for the purpose of reopening the claim.  
Thus, the application to reopen the claim for service connection 
for residuals of a shell fragment wound of the right hand is 
denied. 



Increased Initial Ratings

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

Hypertension

Hypertension is currently rated 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  This encompasses diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  The 
criteria for the next higher rating, 20 percent, are diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  If diastolic pressure is 
predominantly 120 or more a 40 percent rating is warranted and if 
predominantly 130 or more a maximum 60 percent is warranted.  

Lumbar Spine

The criteria for rating disabilities of the spine were revised 
prior to the receipt in April 2006 of the claim for service 
connection for a lumbar spine disorder.  The criteria for rating 
intervertebral disc syndrome (IVDS) were revised effective 
September 23, 2002.  67 Fed. Reg. 54345 - 54349 (2002).  
Effective September 26, 2003, the old spinal criteria, other than 
for rating IVDS, were revised.  See 69 Fed. Reg. 32449 (June 10, 
2004).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Intervertebral Disc Syndrome (IVDS)

Ratings for IVDS can be assigned using a Formula for Rating IVDS 
Based on Incapacitating Episodes, which is predicated upon the 
frequency of incapacitating episodes, or under a General Rating 
Formula for Diseases and Injuries of the Spine, with separate 
ratings assigned for the orthopedic and the neurologic components 
of disability, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  68 
Fed. Reg. 51454, 51455 (August 27, 2003).  

The revised Formula for Rating IVDS on Incapacitating Episodes 
provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating is warranted if there are incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least 4 weeks but no less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note 1 to the Formula for Rating IVDS Based on Incapacitating 
Episodes states that an incapacitating episode is a period of 
acute signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician.  

Lumbar Spine Rating Criteria

Note 6 to the General Formula for Diseases and Injuries of the 
Spine provides that the thoracolumbar and cervical segments of 
the spine are to be separately evaluated.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, extension 
to 30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  The combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V and Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine.  

Under the General Formula for Diseases and Injuries of the Spine 
a 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not greater 
than 235 degrees (the maximum combined range of motion being 240 
degrees), or if there is either (1) muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, (2) vertebral body fracture with loss of 50 
percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the maximum 
combined range of motion being 240 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  The criterion for the next higher 
rating, 50 percent, is unfavorable ankylosis of the thoracolumbar 
spine.  A 100 percent rating requires unfavorable ankylosis of 
the entire spine.  

Under Note 1 of this General Rating Formula provides that any 
objective neurologic abnormalities, including bowel or bladder 
impairment, are to be separately rated under the appropriate 
Diagnostic Code.  

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve 
warrants a 10 percent evaluation and when mild a 20 percent 
rating is assigned.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 
(2010).  

Incomplete paralysis, neuritis or neuralgia of the external 
cutaneous nerve of the thigh warrants a noncompensable evaluation 
when mild or moderate, and a 10 percent rating when severe or 
complete.  38 C.F.R. § 4.124a, DCs 8529, 86290, 8729 (2010).  

Analysis

Hypertension

The evidence, consisting of both VA and private treatment 
records, shows that the Veteran has required the continuous use 
of medication to control his hypertension.  However, his 
diastolic pressure readings are predominantly below 110, and the 
systolic blood pressure readings are predominantly below 200.  
So, the criteria for the next higher have not been met.  

Consideration has been given to "staged ratings" for the 
hypertension over the period of time since service connection 
became effective in April 2006, but since the effective date of 
the award of service connection, the objective evidence shows the 
condition has remained no more than 10 percent disabling.  

For these reasons, the preponderance of the evidence is against 
an initial rating higher than 10 percent for hypertension at any 
time during the appeal period, and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Compensable Rating for Lumbar DDD and DJD 
from April 3, 2006, to February 13, 2009

The evidence during the time from April 3, 2006 (the date of the 
grant of service connection) until February 13, 2009 (the day 
preceding the official examination on February 14, 2009) 
establishes that the Veteran did not have a compensable degree of 
disability from an orthopedic standpoint.  

The official examination in 2006 found no evidence of abnormality 
of the Veteran's posture or gait and no evidence of abnormal 
spinal curvature, muscle spasm or guarding.  That examination 
found that flexion was to 90 degrees and that his combined range 
of motion of the thoracolumbar spine was 240 degrees.  Likewise, 
there is no evidence that he has ever had a lumbar vertebral 
fracture.  The 2006 examination found no additional limitation 
due to pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Accordingly, during the 
relevant time frame a compensable rating was not warranted under 
the Formula for Rating Diseases and Injuries of the Spine.  

As to a neurologic component, the evidence shows that he did not 
have active IVDS until at least October 7, 2008.  At the time of 
the 2006 examination there were no signs of IVDS with chronic and 
permanent nerve root involvement.  Further, severity of the 
service-connected radiculopathy affecting the left lower 
extremity, which became effective and rated as 10 percent 
disabling since October 7, 2008, is not at issue.  

While the Veteran reported on official examination in 2006 that 
he had been instructed to have bed rest or that bed rest was 
recommended by his private treating physician, the clinical 
records from those physicians reflect treatment primarily for his 
hypertension and contain no entries indicating that bed rest was 
required, or recommended, for his service-connected low back 
disorder.  Accordingly, a compensable rating is not warranted at 
any point during the pertinent time frame.  

Consideration has been given to "staged ratings" for the service-
connected low back disorder over the period of time since service 
connection became effective in April 2006 until the 40 percent 
rating became effective on February 14, 2009, but the objective 
evidence shows the condition during that time was not compensably 
disabling.  

For these reasons, the preponderance of the evidence is against 
an initial compensable rating for the low back disorder at any 
point during the time from April 3, 2006, until February 13, 
2009, and the benefit-of-the- doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Entitlement to a Rating in Excess of 40 percent Since February 
14, 2009

The 40 percent rating for the service-connected lumbar spine 
disorder, under DC 5242, encompasses the orthopedic component of 
that disability.  The separate 10 percent rating, under DC 8520 
for sciatic neuropathy (and if it were rated as neuropathy of the 
external cutaneous nerve under DC 8529 or 8629 or 8729 it would 
be the maximum rating therefor), encompasses the neurologic 
component.  This combines with the 40 percent rating for the 
orthopedic component, under 38 C.F.R. § 4.25, the Combined 
Ratings Table, to 46 percent, which is then rounded up to 50 
percent.  Thus, to now assign a 50 percent rating for the 
orthopedic component would result in compensating the Veteran for 
his left lower extremity's sciatic neuropathy twice.  This is 
prohibited under 38 C.F.R. § 4.14 (Avoidance of Pyramiding).  
That regulation states that "the evaluation of the same 
manifestation under different diagnoses [is] to be avoided."  

The evidence is negative for ankylosis, favorable or unfavorable, 
of the Veteran's thoracolumbar spine.  Accordingly, the 
assignment of a 50 percent rating based on orthopedic and 
neurologic symptoms is not warranted.  

With respect to assigning a rating based on incapacitating 
episodes, the evidence does not show that the Veteran has had any 
episodes for which bed rest was prescribed by a physician.  

In this regard, what the Veteran has described as incapacitating 
episodes of back pain, are no more than a mere description of the 
Veteran's complaints.  No physician has endorsed the Veteran's 
complaints or related that bed rest had been prescribed.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history 
recorded by an examiner had not filtered, enhanced, or added 
medico-evidentiary value to the lay history through medical 
expertise, the history did not constitute competent medical 
evidence).  

Here, the combination of the 40 percent for orthopedic 
involvement and 10 percent for neurologic involvement, to 50 
percent under 38 C.F.R. § 4.25, is greater than a 40 percent 
rating under the IVDS formula and because there is no evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a higher rating under the IVDS 
rating formula is not warranted.  

Accordingly, the criteria for an initial rating in excess of 40 
percent since February 14, 2009, are not met.  

Consideration has been given to "staged ratings" for the service-
connected low back disorder over the period of time since the 40 
percent rating became effective on February 14, 2009, but the 
evidence shows the condition during that time has been no more 
than 40 percent disabling.  

For these reasons, the preponderance of the evidence is against 
an initial rating since February 14, 2009, higher than 40 percent 
for the low back disorder and the benefit-of-the- doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated therein because the official rating examinations 
and other evidence adequately describe the Veteran's complaints 
and clinical findings with respect to his degree of functional 
impairment.  Thus, the assigned schedular rating is adequate and 
no referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

For the reasons expressed, the preponderance of the evidence is 
against the claims for initial higher disability ratings and, so, 
the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. 
§ 5107(b). 








ORDER

New and material evidence not having been presented to reopen the 
claim of service connection for residuals of a shell fragment 
wound of the right hand, the application to reopen that claim is 
denied.  

An initial rating greater than 10 percent for hypertensive 
vascular disease is denied.

An initial compensable rating for discogenic disease and DJD of 
the lumbar spine from April 3, 2006, to February 13, 2009, is 
denied. 

An initial rating greater than 40 percent for discogenic disease 
and DJD of the lumbar spine since February 14, 2009, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


